            Case 4:20-cv-01678 Document 28 Filed on 12/02/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                Southern District of Texas
          UNITED STATES DISTRICT COURT***SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                    ENTERED
DISH Network L.L.C.,                  §                         December 02, 2020
           Plaintiff,                  §                        David J. Bradley, Clerk
                                       §
                                       §       Civil Action H-20-1678
                                       §
                                       §
Yahya Alghafir, et al.,                §
           Defendants,                 §

                                  RULE 16 SCHEDULING ORDER

The following schedule shall be followed.   All communications concerning the case shall be
directed in writing to Ellen Alexander, Case Manager for United States District Judge David
Hittner, P.O. Box 61010, Houston, TX 77208.

1.   December 31, 2020            NEW PARTIES shall be joined, with leave of court, by this date.
                                  The attorney causing such joinder shall provide copies of this
                                  ORDER to the new parties.

2A. January 29, 2021              PLAINTIFF shall designate EXPERT WITNESSES. Designation shall
                                  be in writing to opponent.     Expert reports shall be served
                                  within 60 days of the designation.

 B. February 26, 2021             DEFENDANT shall designate EXPERT WITNESSES. Designation shall
                                  be in writing to opponent.     Expert reports shall be served
                                  within 60 days of the designation.

3.   December 31, 2020            AMENDMENTS to pleadings, with leave of court, shall be made by
                                  this date.

4.   May 28, 2021                 DISCOVERY shall be completed by this date.

5.   June 30, 2021                MOTION CUT-OFF.    No motion, including motions to exclude or
                                  limit expert testimony under Fed. R. Evid. 702, shall be filed
                                  after this date except for good cause shown. See LR 7.

6.   October 29, 2021             The JOINT PRETRIAL ORDER shall be filed on or before this date
                                  notwithstanding that a motion for continuance may be pending.
                                  Parties shall exchange all trial exhibits on or before this date
                                  notwithstanding that a motion for continuance may be pending.
                                  NO LATE EXCHANGES OF EXHIBITS WILL BE PERMITTED. All motions in
                                  limine shall be submitted with the pretrial order. Failure to
                                  file timely a joint pretrial order, motions in limine, or
                                  exchange all trial exhibits may result in this case being
                                  dismissed or other sanctions imposed, in accordance with all
                                  applicable rules.

7.    November/December 2021      TRIAL TERM.   Cases will be set for trial at a docket call,
                                  conducted prior to the trial term or by order of the Court.
                                  Your position on the docket will be announced at that time.

     Jury/Non-Jury ETT: 4days


All documents filed must be 14 point font, double spaced with not less than one inch margins.


SIGNED on December 2, 2020


                                                              PETER BRAY
                                                      United States Magistrate Judge
